DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Lee (KR 20180041908).
Regarding claim 1, Lee discloses a parallel interleaving operated bidirectional DC-DC converter [Fig. 1] which is a low voltage DC-DC converter (LDC) as a direct current power supply device for a vehicle [par 0016, 0023], the converter comprising two or more bidirectional DC-DC converters [30] connected in parallel between a first battery [20] and a second battery [10, par 0023-0024, see Fig. 1], a discharge voltage of the first battery [20, 48V] being relatively higher than that of the second battery [10, 12V, see Fig. 1, par 0017-0018], wherein, among the bidirectional DC-DC converters, an interleaving operation is performed on switching of a power semiconductor included in one bidirectional DC-DC converter with respect to switching of power semiconductors included in other bidirectional DC-DC converters to perform a buck mode operation or a boost mode operation [par 0022-0033, 0046-0049].
Regarding claim 3, Lee further discloses wherein an interleaving control of the bidirectional DC-DC converters connected in parallel is performed by a microcomputer [par 0010, 0035, 0046-0049].
Regarding claim 7, Lee discloses a method of controlling two or more parallel interleaving operated bidirectional DC-DC converters [Fig. 1] which are connected in parallel between a first battery [20] and a second battery [10], a discharge voltage of the first battery [48V] being relatively higher than that of the second battery [12V, see Fig. 1, par 0017-0018], the method comprising performing an interleaving operation on switching of a power semiconductor included in one bidirectional DC-DC converter with respect to switching of power semiconductors included in other bidirectional DC-DC converters among the bidirectional DC-DC converters to perform a buck mode operation or a boost mode operation [par 0022-0033, 0046-0049].


Claims 7-16 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Lee (KR 20160049334).
Regarding claim 7, Lee discloses a method of controlling two or more parallel interleaving operated bidirectional DC-DC converters [Fig. 1] which are connected in parallel between a first battery [12] and a second battery [11], a discharge voltage of the first battery [48V] being relatively higher than that of the second battery [12V, see Fig. 1, par 0025-0027], the method comprising performing an interleaving operation on switching of a power semiconductor included in one bidirectional DC-DC converter with respect to switching of power semiconductors included in other bidirectional DC-DC converters among the bidirectional DC-DC converters to perform a buck mode operation or a boost mode operation [par 0030-0033].
Regarding claim 8, Lee further discloses wherein an interleaving control of the bidirectional DC-DC converters connected in parallel is performed by a microprogram [par 0067-0072].
Regarding claim 9, Lee discloses further comprising, when the one bidirectional DC-DC converter of the bidirectional DC-DC converters connected in parallel fails, separating the one bidirectional DC-DC converter from the other bidirectional DC-DC converters [par 0053-0065, 0073-0074].
Regarding claim 10, Lee discloses further comprising checking whether any bidirectional DC-DC converter of the bidirectional DC-DC converters connected in parallel fails using detected current and voltage values of each of the bidirectional DC-DC converters [par 0008, 0020].
Regarding claim 11, Lee discloses further comprising: detecting whether a low voltage stage of any one of the bidirectional DC-DC converters fails to protect a circuit of a high voltage stage thereof; and separating the failed bidirectional DC-DC converter from other bidirectional DC-DC converters among the bidirectional DC-DC converters [par 0050, 0058-0065].
 	Regarding claim 12, Lee discloses an apparatus for controlling two or more parallel interleaving operated bidirectional DC-DC converters [Fig. 1] which are connected in parallel between a first battery [12] and a second battery [11], a discharge voltage of the first battery being relatively higher than that of the second battery [par 0025-0027], the apparatus comprising a microcomputer [70] configured to perform an interleaving operation on switching of a power semiconductor included in one bidirectional DC-DC converter with respect to switching of power semiconductors included in other bidirectional DC-DC converters among the bidirectional DC-DC converters to perform a buck mode operation or a boost mode operation [par 0025, 0030-0034, 0073-0074].
Regarding claim 13, Lee discloses wherein the microcomputer includes a microprogram for an interleaving control of the bidirectional DC-DC converters connected in parallel [par 0073-0074].
Regarding claim 14, Lee discloses wherein the microcomputer is further configured to, when the one bidirectional DC-DC converter of the bidirectional DC-DC converters connected in parallel fails, separate the failed bidirectional DC-DC converter from the other bidirectional DC-DC converters [0035-0037].
Regarding claim 15, Lee further discloses wherein the microcomputer is further configured to check whether any one of the bidirectional DC-DC converters fails by receiving detected current and voltage values of each of the bidirectional DC-DC converters [par 0056-0062].
Regarding claim 16, Lee further discloses wherein the microcomputer is further configured to detect whether a low voltage stage of any one of the bidirectional DC-DC converters fails to protect a circuit of a high voltage stage thereof and separate the failed bidirectional DC-DC converter from other bidirectional DC-DC converters among the bidirectional DC-DC converters [par 0050, 0058-0065].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20180041908), in view of Lin (US 2017/0012536).
Regarding claim 2, Lee discloses all limitations of claim 1 above but fails to teach the one bidirectional DC-DC converter is a bidirectional active-clamp flyback converter.
Lin in the same field teaches a parallel interleaving operated bidirectional DC-DC converter [10, Figs. 2, 7] which is a bidirectional active-clamp flyback converter [abstract, par 0015-0017].
It would have been obvious to ne having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Lin into that of Lee in order to increase the power output and reduce current ripples on the magnetizing inductance.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Lee (KR 20160049334, hereinafter Lee334).
Regarding claim 4, Lee discloses all limitations of claim 1 above but fails to teach wherein each of the bidirectional DC-DC converters connected in parallel includes: a first current sensor configured to detect a current of a high voltage stage of each of the bidirectional DC-DC converters during the buck mode operation; and a second current sensor configured to detect a current of a low voltage stage of each of the bidirectional DC-DC converters during a bidirectional operation.
Lee334 in the same field teaches wherein each of the bidirectional DC-DC converters [60a-60d] connected in parallel [Fig. 1] includes: the inductors 61a, 61b, 61c, and 61d accumulate energy when current flows, and the current sensors 62a, 62b, 62c, and 62d sense the output current generated by the inductors 61a, 61b, 61c, and 61d. to the control device 70. The current sensors 62a, 62b, 62c, and 62d are sensors capable of measuring a bidirectional current, and may sense a positive current or a negative current according to a current flow direction. The current sensors 62a , 62b , 62c , and 62d may sense a positive current in the buck mode and, conversely, sense a negative current in the boost mode and transmit a current sensed value representing the negative current to the control device 70 when a reverse current (ie, a negative current) is sensed.  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Lee334 into that of Lee in order to improve system efficiency and operation reliability and implement the on-line service. 

Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0157986), in view of Luo et al. (US 2022/0021298).
Regarding claim 5, Lee discloses all limitations of claim 1 above but fails to teach wherein each of the bidirectional DC-DC converters connected in parallel includes: a high voltage stage protection fuse configured to, when the one bidirectional DC-DC converter fails, separate the one bidirectional DC-DC converter from the other bidirectional DC-DC converters; and a low voltage stage protection fuse configured to, when the one bidirectional DC-DC converter fails, separate the one bidirectional DC-DC converter from the other bidirectional DC-DC converters.
Luo in the same field teaches each of the bidirectional DC-DC converters connected in parallel includes: a high voltage stage protection fuse configured to, when the one bidirectional DC-DC converter fails, separate the one bidirectional DC-DC converter from the other bidirectional DC-DC converters; and a low voltage stage protection fuse configured to, when the one bidirectional DC-DC converter fails, separate the one bidirectional DC-DC converter from the other bidirectional DC-DC converters [Fig. 6, par 0051].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the fuses as taught by Luo into that of Lee in order to improve system efficiency and operation reliability and implement the on-line service and hot-swap function.
Regarding claim 6, Lee discloses all limitations of claim 1 above but fails to teach wherein each of the bidirectional DC-DC converters includes a low voltage stage protection power semiconductor which, when a low voltage stage of the one bidirectional DC-DC converter fails, is turned off to protect a circuit of the low voltage stage and separates the failed bidirectional DC-DC converter from the other bidirectional DC-DC converters.
Luo in the same field teaches the bi-directional DC-DC converters 711, 712 [Fig. 7], wherein each of the bidirectional DC-DC converters includes a low voltage stage protection power semiconductor which, when a low voltage stage of the one bidirectional DC-DC converter fails, is turned off to protect a circuit of the low voltage stage and separates the failed bidirectional DC-DC converter from the other bidirectional DC-DC converters [par 0063-0067].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the fuses as taught by Luo into that of Lee in order to improve system efficiency and operation reliability and implement the on-line service and hot-swap function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        November 3, 2022